Exhibit 10.1

May 18, 2018

Universal Stainless & Alloy Products, Inc.

600 Mayer Street

Bridgeville, PA 15017

Attention: Mr. Christopher T. Scanlon, Chief Financial Officer

 

  Re: Credit facility provided to Universal Stainless & Alloy Products, Inc., a
Delaware corporation (“Universal”), Dunkirk Specialty Steel, LLC, a Delaware
limited liability company (“Dunkirk”) and North Jackson Specialty Steel, LLC, a
Delaware limited liability company (“North Jackson”) (Universal, Dunkirk and
North Jackson, collectively, the “Borrowers”, and each a “Borrower”), by PNC
Bank, National Association (“PNC”), various other financial institutions from
time to time (PNC and such other financial institutions are each a “Lender” and
collectively, the “Lenders”), PNC, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”) and PNC and Bank of America, N.A., as
co-collateral agents for the Lenders (collectively, the “Co-Collateral Agents”)

Dear Mr. Scanlon:

Reference is made to that certain Revolving Credit, Term Loan and Security
Agreement, dated as of January 21, 2016, by and among the Borrowers, the Lenders
party thereto, the Administrative Agent and the Co-Collateral Agents (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to them in the Credit Agreement.

Notwithstanding the provisions of Section 2.20(b) to the Credit Agreement, the
Borrowers, the Administrative Agent and the Lenders hereby agree that (i) any
net cash proceeds received by any Loan Party on or after the date of this letter
through and including June 30, 2018 that are required to be repaid by such Loan
Party and applied to the Advances pursuant to Section 2.20(b) of the Credit
Agreement (other than net cash proceeds received in respect of the issuance or
other incurrence of Indebtedness), in an aggregate amount not to exceed
$30,000,000.00, shall be applied (x) first, to the outstanding principal amount
of the Revolving Advances, (y) second, to the outstanding principal installments
of the Term Loan in the inverse order of the maturities thereof and (z) third,
to the remaining Advances in such order as Administrative Agent may determine
and (ii) the Co-Collateral Agents shall institute reserves pursuant to
sub-clause (v) of clause (y) of Section 2.1(a)(A) of the Credit Agreement in an
amount equal to fifty percent (50%) of any net cash proceeds received and
applied to the Revolving Advances pursuant to the foregoing clause (i).

The agreements and consents contained herein shall be limited to the specific
agreements and consents made herein. Except as otherwise modified herein, all
other terms and conditions of the Credit Agreement and the other Loan Documents
continue in full force and effect and are unmodified by this letter.



--------------------------------------------------------------------------------

If the foregoing terms and conditions are acceptable to you, please indicate
your acceptance by signing in the spaces indicated below. This letter agreement
shall constitute a rider to and form a part of the Credit Agreement, as the same
may be amended, modified or supplemented from time to time.

 

PNC Bank, National Association,

as a Lender, as Administrative Agent and as Co-Collateral Agent

By:  

/s/ Michael Etienne

Name:   Michael Etienne Title:   Senior Vice President

 

Bank of America, N.A.,

as a Lender and as Co-Collateral Agent

By:  

/s/ Susanna Profis

Name:   Susanna Profis Title:   Senior Vice President

Consented and agreed to as of the first datewritten above:

 

Universal Stainless & Alloy Products, Inc. By:  

/s/ Christopher T. Scanlon    

Name:   Christopher T. Scanlon Title:   CFO and Treasurer

 

Dunkirk Specialty Steel, LLC By:  

/s/ Christopher T. Scanlon    

Name:   Christopher T. Scanlon Title:   Executive Officer

 

North Jackson Specialty Steel, LLC By:  

/s/ Christopher T. Scanlon    

Name:   Christopher T. Scanlon Title:   Treasurer